Citation Nr: 0405681	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  97-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 through 
June 1973, including service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The veteran 
currently resides within the jurisdiction of the Portland, 
Oregon Regional Office (RO).

The veteran and his former wife testified before a Hearing 
Officer at the (M&ROC) in September 1997. A copy of the 
transcript of that hearing is of record.

When the case was first before the Board in September 1998, 
it was remanded for further development. The case was 
returned to the Board in January 2004.

In February 2004, the Board received additional evidence in 
which the veteran appears to be raising issues of a waiver of 
recovery of overpayment, and entitlement to an increased 
rating for the service-connected cervical spine disability. 
These matters are referred to the RO for appropriate action.


REMAND

In November 2003, the veteran submitted to the RO, a VA Form 
21-4138, listing the names of three casualties from the 
alleged attack of MIG planes on his ship, DLG 20, in July 
1970. In a January 2004 response, the RO notified the veteran 
that no records of the veteran's asserted stressors of MIG 
attacks on his ship had been confirmed.

Review of the record reflects that in a November 1999 VA 
examination, the veteran related casualties in 1970 on board 
the DLG 20, that he reported he will never forget, including 
seeing chief Q's face blown off, and that Q died on the ship 
before he could be taken to a carrier. He related that the 
ship was shot at four times, and was hit twice by fire from 
MIG planes. In his November 2003 statement, he identified the 
names of three casualties from the MIG attacks, including 
chief Q.

The Board has reviewed the RO's requests for verification of 
stressors and finds that none of the requests for 
verification, or responses to the requests for information on 
MIG attacks on the veteran's ship, DLG 20, for the period 
from May 1969 to May 1971 included verification of listed 
casualties. Although MIG attacks were not verified, in light 
of the identification of specifically named casualties, and 
to afford the veteran every due process in relation to his 
claim, the Board finds that further verification pertaining 
to the circumstances of death of those listed by the veteran, 
is warranted.

Additionally, in February 2004, the Board received additional 
evidence from the veteran consisting of several letters 
relevant to the claim for service connection for PTSD and to 
the claimed stressors. The evidence includes an undated 
letter in which the veteran appears to be requesting a 
hearing before the Board, although the request is not clear 
and there is no indication as to whether this may be a 
request for travel board hearing at the RO.  Included also 
are letters dated in January 2004, in which the veteran 
references fifteen crewmembers from his military service in 
1970, who confirmed the asserted MIG attacks on the ship.

The Board notes that the veteran has not waived his right to 
have this evidence initially considered by the RO, or to have 
additional argument provided by his representative in this 
instance. However, under the circumstances, and since review 
of the record indicates that such notice has not been 
previously given, the RO should notify the veteran of 
alternative forms of evidence that may be submitted. See 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should contact the veteran and 
clarify whether he wishes a hearing 
before the Board and, if so, whether this 
is a request for a travel board or 
videoconference hearing to be held at the 
RO.  If so, the veteran should be 
scheduled for such a hearing.  

2.  The RO should advise the veteran of 
alternative forms of evidence that he may 
submit relative to the claimed stressors, 
to include statements from service 
medical personnel, statements from 
service comrades in corroboration of the 
stated incidents, and articles or letters 
written, or photographs taken, while the 
veteran was in service during the 
relevant stressful period.

3.  The RO should make attempts to verify 
the listed casualties, to include 
information on the circumstances of their 
deaths. 

4.  If, and only if, objective evidence 
corroborating the occurrence of any 
claimed stressful experience(s) is 
received, the RO should arrange for a VA 
examination and opinion as to whether the 
claimed stressor is related to the 
veteran's PTSD diagnosis.

5.  The entire claims file, to include a 
complete copy of this REMAND, and the 
report prepared by the RO, must be 
furnished to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented history and 
assertions.   However, in determining 
whether a diagnosis of PTSD is valid, the 
examiner is instructed that only an event 
that has been corroborated may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify how the diagnostic criteria 
for the condition are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis as 
well as all symptoms and other factors 
that support the diagnosis.  The examiner 
also should also comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
typewritten report of the examination 
must include all examination findings and 
the complete rationale for any opinion 
expressed.

6.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  Then, the RO should readjudicate the 
claim based upon review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted. 

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




